Title: From George Washington to Bartholomew Dandridge, 6 December 1773
From: Washington, George
To: Dandridge, Bartholomew



Dear Sir
Claibornes Decr 6th 1773

Upon enquiry of Davenport (who went up to the King William Office last Week) I am convinced that, Black has never receivd any conveyance at all, for the Land that was Grisley’s; and I much doubt whether he has ever receivd any for the Mill Tract. What is proper to be done under these Circumstances, I am really at a loss to determine; I think the purchase too advantage for Mr Custis to give up altogether, and, if there is no coming at Rights to the before mentioned Tracts (as Grisley it seems is Dead) what ought I to do? If good Rig⟨hts⟩ can be had for the King & Queen Estate ⟨mutilated⟩onkoke Lands (bought from Colo. Moore) and a surety can be had from Black, of procuring proper Titles to the other two, I am still willing to hold fast the Bargain; & what further, under my present uncertainties to say, I know not; but beg of you to examine the Office thoroughly, to see if the Deeds may not be recorded althô they do not appear upon the Alphabets—Davenport tells me that Colo. B. Moore says, his Trust Deed is recorded in the Secretary’s Office, if I remember right Mr Wythe could find no such Deed there—was there ever such a Man as Black! Crafty & designing, & yet so stupidly ignorant, & negligent in so important a matter as this! I write this from my Qr in very great haste & cannot add
